Third District Court of Appeal
                               State of Florida

                          Opinion filed April 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0065
              Lower Tribunal Nos. 18-12584SP & 19-290AP
                          ________________


                        Miami Open MRI, LLC,
                                  Appellant,

                                     vs.

          Progressive American Insurance Company,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Christina
Marie DiRaimondo, Judge.

     Khullar P.A., and Divya Khullar (Tamarac), for appellant.

     Banker Lopez Gassler, P.A., and DeeAnn J. McLemore and Charles
W. Hall (St. Petersburg), for appellee.


Before FERNANDEZ, SCALES and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.